Citation Nr: 0204595	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  97-10 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for 
the residuals of a comminuted fracture of the right wrist, 
status-post fusion with wrist arthrodesis (dominant), from 
February 2, 1996, to February 28, 2001, and to a rating in 
excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from January to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected right wrist disability.  (The veteran also 
appealed that part of the May 1996 RO decision that denied a 
temporary total (convalescent) rating in accordance with 
38 C.F.R. § 4.30 (2001), following an open reduction with 
internal fixation with iliac crest bone graft surgery, 
performed by VA on the veteran's service-connected right 
wrist in February 1996.  That claim was subsequently granted 
by a January 1997 RO decision, which assigned a 100 percent 
rating from February 6, 1996, to May 31, 1996.)

Following VA surgery to fuse the veteran's right wrist with 
placement of an arthrodesis in July 2000 (and following the 
RO's grant of another temporary total (100 percent) 
convalescent rating from July 28, 2000 to February 28, 2001), 
the RO granted an increased schedular rating to 30 percent, 
effective from March 1, 2001.  

As the 30 percent rating is not the highest scheduler 
evaluation available for wrist disability, and because a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal," the appeal for an increased 
evaluation continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  From February 2, 1996, to February 28, 2001, excluding 
periods of temporary total ratings, the veteran's right wrist 
disability has been manifested by marked limitation of motion 
with pain on use but, during the relevant periods of time, 
there is no medical evidence of ankylosis of the right wrist, 
favorable or otherwise.

3.  Since March 1, 2001, the veteran's right wrist has been 
fused by surgical placement of arthrodesis in a favorable 
position; he continues to have pain on use, but there is no 
medical evidence of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  From February 2, 1996, to February 28, 2001, exclusive of 
assigned periods of temporary total ratings, the criteria for 
a rating in excess of 10 percent, for residuals of a 
comminuted fracture of the right wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5215, 5214 (2001); Johnston v. Brown, 
10 Vet. App. 80 (1997).

2.  From March 1, 2001, and thereafter, the criteria for an 
evaluation in excess of 30 percent for the veteran's 
residuals of a comminuted fracture of the right wrist, 
status-post fusion with wrist arthrodesis, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5215, 5214 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans' Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO, in its Statement and Supplemental 
Statements of the Case, has informed the veteran and his 
representative of the evidence necessary to substantiate his 
pending claim.  The veteran has been provided examinations 
that are adequate for rating purposes.  There is no 
indication that there is any additional relevant evidence 
that has not been obtained.  The RO considered all of the 
relevant evidence and applicable law and regulations in 
adjudicating the veteran's claim.  All development necessary 
under VCAA has been completed.

Facts:  The veteran had active duty from January to August 
1993.  The service medical records show that he was seen at 
recruit sick call in February 1993, for a complaint of right 
wrist pain.  Physical and X-ray examinations revealed a right 
carponavicular fracture.  An orthopedic specialist 
subsequently examined the veteran and found that the wrist 
fracture appeared to be old.  Treatment included a cast but 
the wrist fracture did not heal satisfactorily, and it was 
subsequently recommended that the veteran be separated from 
service.  A Physical Evaluation Board noted that while the 
wrist fracture likely preexisted service, it was considered 
nondisabling at enlistment and aggravated by service, and 
10 percent disabling at separation.  Based upon this evidence 
and a post-service VA examination, the RO granted service 
connection (based upon a service aggravation theory) for 
residuals of a comminuted right wrist fracture in August 
1994, and assigned a 10 percent evaluation on the basis of 
limitation of motion of a major joint due to traumatic 
arthritis.  38 C.F.R. § 4.71a, Codes 5010-5003.  The veteran 
was notified of this action and he did not initiate an 
appeal.

In February 1996, the veteran submitted a claim for an 
increased evaluation for his right wrist disability.  During 
a VA hospitalization later that month, he underwent an open 
reduction with internal fixation and iliac crest bone graft 
surgery in an attempt to unite the previous right wrist 
(navicular/scaphoid) fracture.  There were no apparent 
postoperative complications and physical therapy was 
recommended.  Outpatient records show that, in March 1996, 
range of motion of the right wrist was from 10 degrees of 
extension to 15 degrees of flexion.  Physical therapy was 
provided to increase grip strength and range of motion.  In 
June 1996, it was noted that there were no complaints and the 
incision from surgery was well healed.  There was 25 degrees 
of wrist flexion at that time and it was reported that the 
veteran was doing well.  The veteran canceled his appointment 
in July 1996.  In October 1996, it was noted that the veteran 
had sprained his ankle while playing basketball.  In January 
1997, outpatient treatment records indicate that the veteran 
was working at "Friday's."  

A January 1997 RO decision granted the veteran's claim for a 
temporary total rating for his right wrist disability, from 
February 6, 1996, to May 31, 1996.

Additional VA outpatient clinic records show that, in March 
1997, the veteran had reinjured his right hand.  It was noted 
that the hand had bent over and there was a very sharp pain.  
An X-ray examination revealed the possibility of disruption 
of  prior scaphoid surgery; there was no new fracture.

In April 1997, an occupational therapist recorded that the 
range of motion of the veteran's right wrist was flexion to 
50 degrees, extension to 25 degrees, radial deviation of 10 
degrees and ulnar deviation of 10 degrees.  In May 1997, the 
veteran's wrist was evaluated; X-rays revealed no definite 
acute fracture or subluxation.  The clinical evaluation 
showed swelling of the wrist with discoloration, and it was 
noted that the wrist was never pain-free.  Treatment included 
Percocet and Motrin.  In May 1997, it was recorded that the 
veteran had been seen for three sessions with one no show.  
When contacted about rescheduling, the veteran indicated that 
occupational therapy would need to be delayed due to 
additional wrist surgery.

VA hospital records show that the veteran was admitted for a 
second right wrist operation in July 1997; the preoperative 
diagnosis was chronic non-union of the right scaphoid.  It 
was recorded that, while he was a year and a half post 
proximal pull of the scaphoid fracture, the wrist was still 
painful, and X-rays confirmed non-union of the fracture.  He 
underwent surgical reduction and internal fixation with bone 
graft.  The day following surgery there was exchange of a 
temporary splint for a long arm cast.  Following the July 
1997 surgery, the RO approved a temporary total rating from 
August 13, 1997 through February 1998.

In August 1999, history obtained upon a VA orthopedic 
examination included the veteran's surgery in 1996 with 
internal fixation with iliac crest bone graft, and the 
operation in 1997 with excision of the scaphoid with capitate 
lunate arthrodesis, again with iliac crest bone graft.  While 
the second surgical fusion was considered successful, the 
veteran complained of persistent right wrist pain.  He worked 
as a car detailer and reported that pain occurred randomly 
with no specific motion  causing pain.  It was noted that 
recent X-ray studies showed stable fusion of the lunate 
capitate surgical junction, degenerative changes and 
irregularity in the distal radius, and post-surgical void of 
the scaphoid bone.  The veteran continued to wear a removable 
spica splint, which provided some relief.  He did not have 
dislocation or subluxation and there was no evidence of 
arthritis elsewhere.  Right wrist range of motion was from 0 
to 15 degrees' dorsiflexion, 0 to 45 degrees' flexion, 5 
degrees' radial deviation, and 0 degrees' ulnar deviation.  
Both wrists rotated 0 to 90 degrees in supination and 
pronation.  The assessment was moderate to severe 
degenerative changes of the right wrist; the examiner opined 
that, given the persistent pain, the veteran might be better 
served by a complete wrist arthrodesis.  

In July 2000, the veteran underwent a third right wrist 
operation, this time for a complete right wrist fusion with 
insertion of arthrodesis.  The operative report includes the 
veteran's past history and indicates that, following the 
veteran's 1997 surgery, he did well and had very little wrist 
pain until May 2000, when he sustained another right wrist 
injury due to a fall.  Since that time, he had complained of 
a marked increase in right wrist pain, which was not relieved 
with anti-inflammatory or narcotic medication.  He wore a 
wrist brace for a short period of time, which he indicated 
increased the pain.  The veteran further indicated that his 
wrist disability had an adverse impact on his employment as a 
car detailer.  Presurgery X-rays again revealed that the 1997 
capitolunate arthrodesis appeared radiographically solid.  
Prior to surgery, the right wrist had 10 degrees of palmar 
flexion and 5 degrees of extension.  The wrist was tender to 
palpation but the radial, ulnar and medial nerves were intact 
in both the motor and sensory branches, there was good 
capillary refill, and the radial pulse was 2-plus.

Several months after the third right wrist surgery with 
complete fusion and arthrodesis, the veteran was provided a 
VA orthopedic examination in November 2000.  He was still in 
a cast.  He complained of some numbness over the fingers of 
his right hand but was otherwise asymptomatic.  Motor 
function in the radial, median and ulnar nerve distributions 
was intact.  Post fusion surgery X-rays showed the plate well 
fixed in the distal radius; there did not appear to be any 
loosening, and there was consolidation at the radiocarpal 
joint, which was reported to indicate that the fusion was 
taking.

The veteran continued to complain of right wrist pain upon a 
VA orthopedic examination in July 2001, 8 on a scale of 1 to 
10 and 10 during flare-ups, which he said occurred once a 
day.  He also indicated that he continued to work detailing 
cars.  Physical examination revealed that grip strength on 
the right was decreased by 20 percent when compared to normal 
grip strength on the left.  There was no flexion or extension 
or deviation of the right wrist.  There was 10 degrees short 
of full supination and full pronation.  The physician could 
not detect any significant tenderness or "toggling" at the 
right wrist fusion site that would indicate nonunion.  The 
impression was status-post right wrist fusion.  The physician 
opined that flare-ups might limit pronation or supination of 
the right wrist by an additional 5 percent.

Subsequent RO decisions during this appeal granted another 
temporary total convalescent rating, from July 28, 2000 
through February 2001, and increased the rating for his right 
wrist disability to 30 percent, effective March 1, 2001, on 
the basis of complete fusion and ankylosis in a favorable 
position of the major or dominant wrist.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part, or all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the wrist is considered a 
major joint.  With any form of arthritis, painful motion is 
an important factor of disability.  38 C.F.R. § 4.45.

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Normal wrist range of motion is considered to be from 0 to 70 
degrees of dorsiflexion (extension) and 0 to 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I.  

Limitation of motion of either the major or minor wrist with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm warrants a 10 percent evaluation.  
No higher evaluation is provided for limitation of motion of 
either the major or minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Ankylosis (bony fixation) of the major wrist, which is 
favorable in 20 to 30 degrees' dorsiflexion, warrants a 
30 percent evaluation.  Ankylosis in any other position 
except favorable warrants a 40 percent evaluation, and 
ankylosis which is unfavorable in any degree of palmar 
flexion, or with ulnar or radial deviation warrants a 
50 percent evaluation.  Extremely unfavorable ankylosis will 
be rated as loss of use of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Analysis:  Exclusive of the periods of temporary total 
ratings following the several right wrist surgeries from 1996 
to 2000, the Board finds that a preponderance of the evidence 
is against a schedular rating in excess of 10 percent for the 
veteran's right wrist disability, from the date of receipt of 
the current reopened claim, February 6, 1996, to February 28, 
2001.  

During the periods of time in question, the medical evidence 
shows that the veteran had limitation of motion of the right 
wrist with pain on use.  However, the 10 percent evaluation 
represents the maximum scheduler rating available for loss of 
range of motion of the major or minor wrist.  This 10 percent 
evaluation is also consistent with the compensable evaluation 
warranted under Diagnostic Code 5003 for limited and painful 
motion of a major joint, and it is consistent with the 
provisions of 38 C.F.R. § 4.59, which warrants entitlement to 
the minimum compensable rating for a joint affected by 
arthritis and painful motion.

However, at no time prior to the veteran's third right wrist 
surgery for fusion with insertion of arthrodesis in July 
2000, does the medical evidence show actual bony fixation or 
ankylosis of the right wrist in a favorable (or any 
unfavorable) position  to warrant the next higher scheduler 
rating of 30 percent.  Moreover, during this period, while 
there was degenerative changes with symptoms of limited and 
painful motion, the clinical evidence does not show that the 
veteran had significant loss of strength or muscle atrophy, 
or loss of function of the radial, ulnar or medial nerves.  

Additionally, while the U.S. Court of Appeals for Veterans 
Claims has held that higher evaluations may be assigned on 
account of functional losses that equate to disability 
contemplated by greater limitation of motion in consideration 
of 38 C.F.R. §§ 4.40 and 4.45 (DeLuca v. Brown, 
8 Vet. App. 202 (1995)), the Court has also held that 
consideration of an increased evaluation based upon 
functional loss was not appropriate in a case where the 
veteran was already receiving the maximum disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation 
of motion of the wrist.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  In that case, the veteran was 
found not entitled to a higher rating, even though there was 
evidence reflecting that the veteran had pain on movement of 
his wrist, which is consistent with the facts presented in 
this appeal.  Again, the next higher evaluation of 30 percent 
would require clinical evidence revealing actual bony 
fixation/ankylosis of the right wrist in a favorable position 
and/or from 20 to 30 degrees' dorsiflexion and, during the 
period in question, the veteran did not have, and the 
clinical evidence does not more nearly approximate a degree 
of disability consistent with, ankylosis, favorable or 
otherwise. 

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's right 
wrist disability, from February 2, 1996, to February 28, 
2001, the benefit of the doubt doctrine is not for 
application, and this aspect of the veteran's claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As to the question of whether a rating in excess of 30 
percent is warranted for the veteran's right wrist 
disability, since March 1, 2001, the Board finds that, 
following the July 2000 right wrist fusion with placement of 
arthrodesis (and resultant seven-month temporary total 
convalescent rating), the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  It is 
apparent that the July 2000 wrist fusion surgery had good 
results with no postoperative complications.  The object of 
this surgery was to resolve the veteran's nonunion of the 
scaphoid was accomplished.  Post-surgical examination 
revealed intact motor function and radial, median and ulnar 
nerve distributions.  While there is decreased right hand 
grip strength, it is only a 20 percent loss when compared to 
the normal left side.  The veteran retains some supination 
and pronation of the wrist and there is no post surgical 
evidence of instability or a nonunion of a fracture.  

The 30 percent evaluation presently in effect is warranted in 
accordance with the scheduler criteria for wrist ankylosis in 
a favorable position and/or in 20 to 30 degrees' dorsiflexion 
for the major upper extremity.  There is no medical evidence 
of unfavorable ankylosis of the right wrist.  Again, while 
the veteran continues to complain of postoperative pain, the 
presently assigned 30 percent evaluation fairly contemplates 
pain associated with wrist ankylosis in a favorable position.  
It is shown that the veteran continues to work with the use 
of both hands, and there is an absence of evidence of 
objective evidence to show that pain, flare-ups of increased 
disability, weakness, fatigue, or incoordination resulting in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent.  Taking into 
account the veteran's complaints of pain on use and the 
additional 5 percent loss of motion of the wrist due to 
flare-ups of pain, the Board concludes that his disability 
does not more closely resemble the criteria for a 40 percent 
rating under Diagnostic Code 5214.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a; DeLuca, supra. 

As the preponderance of the evidence is against a claim for a 
rating in excess of 30 percent for the veteran's right wrist 
disability, since March 1, 2001, the benefit of the doubt 
rule does not apply, and this aspect of the veteran's claim 
must also be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's wrist disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), during a 
period of time when he was not already in receipt of a 
temporary total (100 percent) rating.  The Board notes that, 
from the date he reopened his claim in February 1996, the 
veteran has been in receipt of a temporary total rating based 
on hospitalizations and convalescence for three separate 
periods of time totaling more than 12 months.  Moreover, it 
is apparent from the record that the veteran was incarcerated 
for more than one year during the remaining period of time in 
question.  In considering the  periods of time when he was 
eligible for an extraschedular rating (i.e., where the 
question is whether the evidence showed his right wrist 
disability caused marked interference with employment), there 
is no evidence of frequent periods of hospitalization or 
other factors that would render impracticable the application 
of the regular schedular rating standards.


ORDER

Entitlement to a rating in excess of 10 percent, for the 
residuals of a comminuted fracture of the right wrist with 
status-post surgery, from February 2, 1996, to March 1, 2001 
(exclusive of periods of temporary total convalescent 
ratings), is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a comminuted fracture of the right wrist, status-post 
fusion with wrist arthrodesis, since March 1, 2001, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

Error! Not a valid link.


